               Case 3:18-cr-00119-RS Document 366 Filed 06/29/21 Page 1 of 2




     BALOGH & CO., APC
 1
     ETHAN A. BALOGH, No. 172224
 2   100 Pine Street, Suite 1250
     San Francisco, CA 94111
 3   Telephone: 415.391.0440
     Facsimile: 415.373.3901
 4
     eab@balcolaw.com
 5
     Attorneys for Defendant
 6   WESTON VENEGAS
 7
                                    UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                       SAN FRANCISCO DIVISION
10
11   UNITED STATES OF AMERICA,                   Case No. 3:18-cr-00119-RS
12
                       Plaintiff,                [PROPOSED] ORDER RE DISCOVERY
13                                               MOTION PRACTICE
          v.
14
15
     WESTON VENEGAS,
16                                               Before the Honorable Joseph C. Spero
                        Defendant.
                                                 Chief United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
               Case 3:18-cr-00119-RS Document 366 Filed 06/29/21 Page 2 of 2




 1                                        [PROPOSED] ORDER
 2          The Court, having reviewed the Stipulation of Defendant Venegas and the United States,
 3   and for good cause shown, hereby Orders that Defendant Venegas shall file his motion for
 4   discovery on or before June 25, 2021, the United States shall file its brief in response on or
 5   before July 8, 2021, and Defendant Venegas shall file his reply brief on or before July 15, 2021.
 6   Thereafter, the Court will hear the motion with the other discovery motions, now scheduled for
 7   July 28, 2021 at 10:00 a.m.
 8          IT IS SO ORDERED.
                                                   ____________________________________
 9
                                                   THE HONORABLE JOSEPH C. SPERO
10    Dated: June 29, 2021                         CHIEF UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                  1
